DETAILED ACTION
This is a final Office action in response to the remarks filed 10/25/2021, the terminal disclaimer filed 10/25/2021, and the IDS filed 01/18/2022.

Status of Claims
Claims 1, 4, 6-9, and 11-20 are pending;
Claims 1, 4, 6-9, 11, 13, 15-17, 19, and 20 are currently amended; claims 2, 3, 5, and 10 have been cancelled; claims 12, 14, and 18 are original;
Claims 1, 4, 6, 7, 9, and 11-16 are allowed; claims 8 and 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/530,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the provisional nonstatutory double patenting rejection of claims 1-20 of the present application, relying on the claims of Application No. 16/530,011 and presented in the Office action mailed 07/23/2021, is hereby withdrawn.

Response to Arguments
The applicant's arguments directed to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection, which is necessitated by the applicant's amendments and set forth below in the current Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/18/2022 has been considered by the Examiner.

Drawings
The replacement drawings filed 10/25/2021 are objected as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "1110" (Figure 8).
The replacement drawings filed 10/25/2021 are objected to because of the following informality:
Figure 10a – The gap (g) in the figure is not a gap between the lower rail (100) and the locking mechanism (1000).  See specification, page 35, lines 13-17.  Moreover, Figure 10a appears to be incorrect, since, in a normal seat movement operation, "a sufficient gap g is maintained between the lower rail 100 and the locking mechanism 1000" (specification, page 35, lines 13-17).  Also, "when the gap between each pressing pad 1240 and the lower rail is reduced, and is sufficiently pressed by the associated finger 1220, the side of the gap becomes zero" 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the specification filed 10/25/2021 has not been entered for the following reason:
"A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section."  37 CFR 1.121(b)(2)(i).  The references "[0083]" and "[0121]" in the amendment to the specification filed 10/25/2021 are not found in the original specification filed 08/02/2019, and so it is not clear as to where exactly in the original specification filed 08/02/2019 the changes are to be made.  The applicant is advised to use page numbers and line numbers for references.  Moreover, the amendment "a sufficient gap g is maintained between the fingers 1220 

Due to the non-entry of the amendment to the specification filed 10/25/2021, the original specification filed 08/02/2019 is objected to because of the following informality:
Page 24, line 21, "mechanism 100" appears to be --mechanism 1000--.  
Appropriate correction is required.

Claim Objections
Claims 1, 4, 9, and 16 are objected to because of the following informalities:
Claim 1, line 3, "and upper rail" appears to be --and the upper rail--.
Claim 1, line 20, "rail when" appears to be --rail, when--.
Claim 4, line 6, "is" should be removed.
Claim 9, lines 2 and 3, "is configured to contact to the center" appears to be --is configured to be transmitted to the center case--, since it makes no sense to state that a force is configured to "contact to" the center case.
Claim 16, line 5, "connecting" appears to be --contacting--, since claim 1 uses the term "contacting" in line 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is currently amended to recite in line 5, "the fingers hinged in the center case are hinged to the lower case."  Note that claim 1, from which claim 8 depends, does not recite "fingers hinged in the center case."  Instead, claim 1 merely recites in line 15, "the center case comprises a finger hinged to the upper rail."  In other words, there is only one finger recited in claim 1.  Therefore, there is insufficient antecedent basis for the limitation "the fingers" (claim 8, line 5) in the claim.  Appropriate correction is required.
Regarding claim 17, the limitation "a pair of fingers" (claim 17, line 2) is indefinite.  Note that claim 1 is currently amended to recite "a finger" in line 15.  As such, it is not clear as to how the "finger" in claim 1 is related to the "pair of fingers" in claim 17.  For example, do the "pair of fingers" in claim 17 comprise the "finger" in claim 1?  Or does claim 17 require the "pair of fingers" in addition to the "finger" in claim 1, thus totaling three fingers?  Appropriate correction is required.
Regarding claim 17, the limitation "a pressing head" (claim 17, line 4) is indefinite.  Note that claim 1 is currently amended to recite "a pressing head" in line 17.  As such, it is not clear as to whether the "pressing head" in claim 1 and the "pressing head" in claim 17 refer to the same pressing head or refer to two different pressing heads.  In other words, does claim 17 require another pressing head in addition to the "pressing head" in claim 1?  Appropriate correction is required.
Regarding claim 18, the limitation "the pressing head" (claim 18, lines 2 and 3) is indefinite.  Note that claim 1 is currently amended to recite "a pressing head" in line 17.  As such, it is not clear as to whether the limitation "the pressing head" in claim 18 refers to the "pressing head" in claim 1 (line 17) or the "pressing head" in claim 17 (line 4).  Appropriate correction is required.
Regarding claim 20, there is insufficient antecedent basis for the limitation "the hinge point" (line 8) in the claim.  Appropriate correction is required.
Claim 19 is rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 9,067,514 B2), hereinafter Oh.
Regarding claim 20, Oh discloses a seat track mechanism (100, fig 1) for a vehicle (col 1, line 10), comprising: a lower rail (110, fig 1) mounted to a body of the vehicle (col 3, line 1); an upper rail (120, fig 1) mounted to a seat of the vehicle (col 3, line 2), the upper rail configured to move forward and rearward along the lower rail (col 3, lines 1-5); a center case (131, 132, 134, fig 4) mounted on the upper rail; a finger (133'-7, fig 7c, also see Figure 4) pivotably mounted to the center case for pressing the lower rail (see Figures 5, 6, and 7e) such that a first end of the finger moves towards and contacts the lower rail (see Figures 5, 6, and 7e) and a second end of the finger is hinged at the hinge point of the center case (see Figures 5, 6, and 7e); and a center plate (135a, 135b, fig 4) received in the center case, the center plate configured to move toward the second end of the finger to move the first end of the finger to move towards and contact the lower rail (see Figures 5, 6, 7a, and 7e).

Allowable Subject Matter
Claims 1, 4, 6, 7, 9, and 11-16 are allowed.
Claims 8 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Claim 1 recites in the preamble of the claim in line 1, "A seat track mechanism for a vehicle."  However, claim 1 further recites in the body of the claim in lines 2 and 3, "a lower rail mounted to a body of the vehicle; an upper rail mounted to a seat of the vehicle."  Note that the "vehicle" and the components thereof (i.e., the "body" and the "seat") are being positively recited in the body of claim 1 as required structures within the scope of claim 1, since the limitation "mounted to" introduces positive recitation(s) thereafter.  Based on the positive recitations of the "vehicle" and the components thereof (i.e., the "body" and the "seat") in the body of claim 1, claim 1 is considered as claiming a combination of the "seat track mechanism" and the "vehicle."
	The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a combination of a seat track mechanism and a vehicle as specified in claim 1.  Relevant references include Oh et al. (US 9,067,514 B2), hereinafter Oh.
As similarly presented on pages 9-17 of the Office action mailed 07/23/2021, Oh discloses most limitations of claim 1 but does not disclose "wherein the finger presses the lower rail such that the inner head contact surface of the finger moves towards the lower rail when a relative displacement difference is generated between the center case and the center plate due to a vehicle acceleration variation equal to or greater than a predetermined reference value" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Oh with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631